Exhibit JOINDER TO INVESTOR AGREEMENT THIS JOINDER (this “Joinder”) is made and entered into as of January 15, 2008 by and among Euradius Acquisition Co., a Delaware corporation (the “Company”), TSG Holdings Corp., a Delaware corporation (the “Parent”) and Participatiemaatschappij Giraffe B.V., a limited liability company organized under the laws of The Netherlands (the “Investor”).Capitalized terms used herein but not otherwise defined shall have the meanings set forth in the Investor Agreement, dated as of May 16, 2007 by and among the Company, Parent and Participatiemaatschappij Neushoorn B.V., a limited liability company organized under the laws of The Netherlands (“Neushoorn”), Participatiemaatschappij Olifant B.V., a limited liability company organized under the laws of The Netherlands (“Olifant” and together with Neushoorn, the “Euradius Investors”) (the “Investor Agreement”). WHEREAS, as of October 21, 2007, each of the Euradius Investors merged with and into the Investor, with the Investor being the surviving company.As a result of the merger, the Investor has acquired 6,545.70 shares of the Company’s Series
